Citation Nr: 0921150	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating. 


FINDING OF FACT

In a statement received at the Board in May 2009 and prior to 
his videoconference hearing, the Veteran withdrew his appeal 
concerning entitlement to a TDIU rating.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to a TDIU rating have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In October 2007, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to a TDIU rating, 
as identified in the August 2007 statement of the case.

In a written statement received at the Board in May 2009 and 
prior to his videoconference hearing, the Veteran stated that 
he was withdrawing the appeal as to the issue of entitlement 
to a TDIU rating.  The Board finds that the Veteran's written 
statement indicating his intention to withdraw the appeal 
satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to a TDIU rating, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
that issue.  The Board therefore has no jurisdiction to 
review the issue.

Accordingly, the issue of entitlement to a TDIU rating is 
dismissed.


ORDER

The issue of entitlement to a TDIU rating is dismissed.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


